Citation Nr: 0200067	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  96-21 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
seborrheic blepharitis.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
low back disorder.

3. Whether clear and unmistakable error (CUE), as defined by 
38 C.F.R. § 3.105(a) (2001), was made in a January 11, 
1971 rating decision, wherein the RO denied entitlement to 
service connection for seborrheic blepharitis and a low 
back disorder.

4. Whether CUE, as defined by 38 C.F.R. § 3.105(a), was made 
in a June 23, 1983 rating decision, wherein the RO denied 
the claims of entitlement to service connection for 
seborrheic blepharitis and a low back disorder.





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1969.

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1996 and an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

In its February 1996 decision, the RO denied reopening the 
claims of entitlement to service connection for seborrheic 
blepharitis and a low back disorder.  In its August 1998 
decision, the RO determined there was no CUE warranting 
revisions in the decisions denying entitlement to service 
connection for seborrheic blepharitis and a low back 
disorder.

In March 1999, the Board denied reopening the service 
connection claims and dismissed the CUE claims on the basis 
the veteran had not perfected his appeal of the CUE issues.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 was enacted, which, among other things, heightened VA's 
duty to assist the veteran.  Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

In March 2001, the United States Court of Appeals for 
Veterans Claims (Court), in addition to vacating its own 
October 2000 order, vacated the Board's March 1999 decision 
and remanded the case for adjudication of the claims under 
the new legislation.  See Luyster v. Gober, 14 Vet. App. 186 
(2000).  

The Court's March 2001 order also notes a procedural 
deficiency with respect to the Board's prior adjudication of 
the CUE claims. 

Pursuant to the Court's remand, the case has since been 
returned to the Board for further appellate review.
 

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. On June 23, 1983, the RO denied entitlement to service 
connection for seborrheic blepharitis and a low back 
disorder, and the decision became final. 

3. The evidence submitted since the June 23, 1983 decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection for seborrheic 
blepharitis and a low back disorder, and by itself or in 
connection with the evidence previously of record, is not 
so significant that it must be considered in order to 
fairly decide the merits of the claims.  

4. The veteran has failed to allege an error of fact or law 
in the January 11, 1971 rating decision that, when called 
to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but 
for the error.  

5. The veteran has failed to allege an error of fact or law 
in the June 23, 1983 rating decision that, when called to 
the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the 
result would have been manifestly different but for the 
error.  


CONCLUSIONS OF LAW

1. Evidence submitted since the June 23, 1983 decision, 
wherein the RO denied entitlement to service connection 
for seborrheic blepharitis and a low back disorder, is not 
new and material, and the veteran's claims for these 
benefits have not been reopened.  38 U.S.C.A. §§ 5104, 
5107, 5108, 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.160(d), 20.1103 (2001).

2. A valid claim of CUE in either the January 11, 1971 or 
June 23, 1983 rating decision has not been presented.  
38 U.S.C.A. § 5109A (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.105(a) (2001); Luallen v. Brown, 8 Vet. App. 92, 96 
(1995), citing Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the June 1983 
decision wherein the RO denied entitlement to service 
connection for seborrheic blepharitis and a low back disorder 
is reported in pertinent part below.

The veteran served on active duty in the United States Marine 
Corps from December 1966 to December 1969.

The veteran's service medical records show that he was seen 
on approximately five separate occasions in connection with 
eye treatment.  One session noted he had "questionable 
seborrheic blepharitis," and it was noted that he complained 
of little white bumps on his eyelids.  These records also 
report approximately five separate complaints of pain in the 
lumbar region of his back, which ultimately disclosed good 
range of motion, no muscle spasm, and assessments of low back 
pain.  

The separation examination in October 1969 noted "[e]ye 
problem bumps on eye lids come [and] goes.  Vision ok.  Back 
problem - healing - undeveloped muscles."

VA examined the veteran in December 1970.  The report 
indicated, among other things, that seborrheic blepharitis 
and low back pain were not found on examination.  

In January 1971, the RO denied entitlement to service 
connection for seborrheic blepharitis and a low back 
disorder.  The RO's decision stated that neither condition 
was present during the last examination.  

Private medical records show that the veteran was seen for 
complaints of low back pain in April 1976 and May 1980. 

In April 1980, the veteran requested that VA reopen his claim 
for entitlement to service connection for seborrheic 
blepharitis and a low back disorder.  

VA medical records were received by the RO the following 
month, in May 1980.  A physician's notation dated in January 
1979 included findings that the veteran had blepharitis and 
complaints of low back pain.  


Also in May 1980, VA conducted an examination of the 
veteran's eyelids and low back.  Ophthalmological evaluation 
was considered normal.  Orthopedic evaluation noted a 
diagnostic impression of postural low back pain, without 
neurological pattern.  

In June 1983, the RO denied entitlement to service connection 
for seborrheic blepharitis and a low back disorder.  The RO 
stated there was no eye condition found on the current 
examination and that there was no pathology of the back found 
at separation from service.  Regarding the back, it was 
further noted that the veteran had not furnished evidence of 
continuity of treatment for a back condition since separation 
from service, and his back condition was not shown as 
etiologically related to a disease or injury in service.  

The following constitutes the pertinent evidence received 
subsequent to the RO's June 1983 decision.

In December 1995, the veteran submitted private medical 
records, as well as a letter summarizing the medical evidence 
in support of his claims.  The submitted records reveal that 
in January 1995, he experienced an incident in which he 
attempted a lifting action, which resulted in non-severe 
lower back pain.  The records further indicate that since 
that time, he has experienced persistent pain across his 
lower back.   

The records submitted by the veteran include a March 1995 
diagnosis of acute lumbosacral strain and degenerative lumbar 
disc disease at L5-S1.  A magnetic resonance imaging (MRI) 
report dated in April 1995 shows an assessment of moderate 
bulge at L4-5.  An August 1995 private examination report 
shows that he was seen for intractable pain, present since 
the January 1995 lifting injury.  In September 1995, his 
diagnosis progressed to chronic lumbosacral strain, and he 
continued to receive treatment through at least October 1995 
for ongoing pain of the back and legs.  

In January 1996, VA conducted an eye examination, at which 
the veteran was diagnosed with presbyopia, mild myopia, and 
mild dry eye symptoms in both eyes.  

In February 1996, the RO denied, among other things, 
reopening the claims of entitlement to service connection for 
seborrheic blepharitis and a back condition.  

The veteran appeared and testified at a hearing in July 1996 
before a Hearing Officer.  He testified that his seborrheic 
blepharitis began during basic training and was initially 
treated with eyedrops and a "greasy liquid."  He stated 
that his eyelids flare-up approximately once a month.  
Regarding his back disorder, he testified that it too began 
during basic training, when he attempted to lift ammunition 
crates, but that he also aggravated his back during a lifting 
injury in the mid-1990s.  

In March 1998, the RO adjudicated the issues of whether the 
decision to deny entitlement to service connection for 
seborrheic blepharitis and a low back disorder involved CUE.  

In June 1998, a statement from the veteran's representative 
referred to the issue of CUE in the prior final decisions.

In July 1998, the Board remanded the CUE issues to afford the 
veteran the opportunity to perfect his appeal.  To this end, 
the RO issued a statement of the case in August 1998 
addressing the CUE claims. 

In February 1999, the veteran's representative submitted a 
transcript of an informal hearing presentation, which 
addressed the CUE issues related to the January 1971 and June 
1983 RO decisions.  The presentation raised two specific 
contentions regarding CUE.  First, it contended the VA 
examinations were inadequate for rating purposes.  Second, it 
contended that the RO erred in requiring continuity of 
treatment, rather than continuity of symptomatology.    




Criteria for Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d) 
(2001).

If no notice of disagreement (NOD) is filed within the 
prescribed period, the action or determination shall become 
final and the claim will not thereafter be reopened or 
allowed, except as otherwise provided by regulation.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2001).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991 & Supp. 2001).  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in § 3.105 of this part.  38 C.F.R. 
§ 3.104(a) (2001).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the Federal Circuit held that 38 U.S.C. 
§ 7104 "means that the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  What the regional 
office may have determined in this regard is irrelevant.  
Section 7104 does not vary the Board's jurisdiction according 
to how the regional office ruled."  Barnett, 83 F.3d at 
1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established  (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the veteran's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). In Hodge, the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. Id. at 1363.   

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  

Criteria for CUE

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2001).


The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Thus, a clear and unmistakable 
error must be outcome determinative.  Yates v. West, 213 F.3d 
1372 (Fed. Cir. 2000). 

The Court has established a three-part test to determine 
whether CUE is present in a prior determination; (1) either 
the correct facts, as they were known at the time, were not 
fully adjudicated (i.e., more than a simple disagreement as 
to how the facts were weighed or evaluated), or statutory or 
regulatory provisions extant at the time were incorrectly 
applied; 

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made;" and, 

(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) en banc).  A finding of CUE requires that 
error, otherwise prejudicial, must appear undebatable.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  

In reference to part (3) of the Russell test, the Board 
stresses that the evidence that was not of record at the time 
of the decision cannot be used to determine if CUE occurred.  
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); see 
Porter v. Brown, 5 Vet. App. 233 (1993).  As for VA medical 
records in particular, the constructive-notice-of-records 
rule established in Bell v. Derwinski, 2 Vet. App. 611 
(1992), is inapplicable to a claim of CUE in RO decisions 
rendered prior to Bell because Russell requires only that the 
"law that existed at the time" of the prior final 
adjudication be considered.  Damrel v. Brown, 6 Vet. App. 
242, 246 (1994).  


For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. 
App. at 44-45.  Where a claimant fails to reasonably raise a 
CUE claim as set forth above, there is no requirement to 
address the merits of the issue.  Fugo, 6 Vet. App. at 45.  

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  

Analysis
I.  Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas, supra (where a law or regulation 
changes after the claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version more favorable to the veteran applies).  

As previously noted, the President signed into law the VCAA.  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  38 U.S.C.A. §§ 5103, 5103A, 5107 
(Supp. 2001); Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. Part 3).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. §5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 46,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Karnas, supra. 

The Board has considered all relevant provisions of VCAA in 
adjudicating this claim, and nothing in VCAA's duty to assist 
provisions shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence has been presented or secured.  38 U.S.C.A. 
§§ 5103A, 5108.  

To avoid any Karnas scenario with current claims to reopen, 
the amendments pertaining to new and material evidence are 
only applicable to claims to reopen a finally decided claim 
received on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
3.156(a)).  

All relevant facts pertaining to the claims have been 
properly developed, and no further assistance is required to 
satisfy the duty to assist provisions as mandated by VCAA.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

The claims to reopen were received in December 1995, and 
since that time VA has requested that the veteran either 
provide new and material evidence or adequately identify 
previously unsubmitted evidence that VA would then attempt to 
obtain.  

All relevant evidence adequately identified has since been 
associated with the claims file.  The evidence submitted 
since the June 1983 RO decision, however, has consisted 
primarily of private medical records submitted by him.  There 
is nothing to suggest the existence of outstanding medical 
records or other records that could reasonably assist in 
substantiating the claims.  

Evidence since the RO's June 1983 decision includes several 
statements from the veteran that his eyelid and back problems 
resulted from active service.  While such statements are 
implicit when the underlying claim is one of entitlement to 
service connection, his opinions, as a layperson, regarding 
etiology and other medical conclusions are not considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The veteran contends the VA examinations of records were 
inadequate.  The Board need not consider remanding for a VA 
examination because to do so would be improper for the 
present claims.  The duty to assist to the extent of ordering 
a VA examination is triggered only after the claims have been 
reopened.  Savage v. Gober, 10 Vet App 488 (1997).  Here, the 
claims have not been reopened.  

In a closely related matter, the veteran has also raised the 
issue of inadequate VA examinations constituting CUE.  This 
is discussed below in the analysis section of this decision 
at "Part III. CUE."   

The veteran has been notified of the evidence necessary to 
complete the applications for reopening his service 
connection claims.  As previously mentioned, the RO sent 
letters requesting detailed information about relevant 
treatment.  In a more comprehensive manner, VA informed him 
of what he needed to show to establish his claims, via the 
February 1996 rating decision and the April 1996 statement of 
the case.  These documents have informed him of the substance 
of the requirements for reopening and the rationale for not 
having done so in the instant claims.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claims to reopen under VCAA would only 
serve to further delay resolution of the claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993). 

With respect to the CUE claims, the facts of this case are 
not disputed, and no further evidentiary development is 
needed, as these claims have been denied as a matter of law.  
By virtue of the March 1998 rating decision and August 1998 
statement of the case, the veteran has been provided with 
notice of these laws.  Therefore, there is no reasonable 
possibility that any further assistance would aid in 
substantiating the CUE claims.

The Board additionally points out that an alleged failure in 
the duty to assist cannot serve as a basis for a claim of 
CUE.  Dixon v. Gober, 14 Vet. App. 168, 172 (2000); Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).  Therefore, it 
would appear that the impact of the VCAA in CUE cases is 
somewhat limited.  

In this regard, the veteran has made no contention, and there 
is no evidence indicating that the RO failed to obtain any 
outstanding records of the kind that would have resulted in a 
grave procedural error that would vitiate the finality of the 
1971 or 1983 rating decisions.  That is, he has made no 
indication that any pertinent records under VA's control 
(e.g., service medical records) were not on file at the time 
either of the determinations was made.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999); Dixon, supra.  


II.  New and Material Evidence

The June1983 decision wherein the RO denied entitlement to 
service connection for seborrheic blepharitis and a low back 
disorder became final.  In the current rating decision dated 
in February 1996, the RO determined that new and material 
evidence had not been submitted, and thus did not reopen the 
veteran's claims of entitlement to service connection.  

As previously set forth, however, an RO determination as to 
whether evidence is "new and material" for purposes of 
reopening is subject to de novo adjudication by the Board.  
Barnett, supra.  For the reasons set forth below, the Board 
also finds that new and material evidence has not been 
submitted.  

The RO's June 1983 decision includes a discussion of the 
pertinent evidence of record at that time, which acknowledged 
both the existence of documented in-service complaints of 
back pain; however, a nexus between the in-service and post-
service manifestations was never established.  Regarding the 
blepharitis, the RO denied the claim on the basis of no 
current disability.    

Presumed credible, as required in Justus, supra, the evidence 
received by VA since the issuance of the RO's June 1983 
decision demonstrates that although the veteran has received 
post-service treatment for a low back disorder (evidence of 
current disability), there is no indication whatsoever that 
it is related to service, to include any evidence consistent 
with a finding of continuity of symptomatology since 
discharge in December 1969. 

Evidence submitted pertaining to the veteran's low back 
disorder includes private treatment records from 1995.  
Although considered "new" evidence, these treatment records 
fail to relate his current disability to service.  If 
anything, the physicians' statements in these records suggest 
an intercurrent cause of his low back disorder - a lifting 
injury in January 1995.   

Blepharitis is an inflammation of the eyelids.  Beaty v. 
Brown, 6 Vet. App. 532, 535 (1994).  The new evidence fails 
to show symptomatology or diagnosis consistent with current 
blepharitis disability.  Evidence submitted pertaining to the 
veteran's alleged seborrheic blepharitis includes nothing 
more than the results of a VA eye examination in January 
1996.  Although considered "new" evidence, it only 
establishes a diagnosis of mild dry eye symptoms; 
inflammation of the eyelids was not found, and seborrheic 
blepharitis was not diagnosed, let alone related to service 
over 25 years earlier.

Presumed credible, the records submitted in connection with 
the current claims are not probative of the issues at hand 
because they do not bear directly and substantially on the 
issues of any relationship between any in-service events, 
injuries, or manifestations, and his current low back 
disability; nor do they provide evidence of a current eyelid 
disability.  

The new evidence simply confirms previously established 
findings, thus supporting the RO's June 1983 decision, such 
that the evidence is not significant enough, either by itself 
or in connection with other evidence in the record, that it 
must be considered to decide the merits of the claims.  
38 C.F.R. § 3.156(a); Anglin, supra. 

Also added to the record following the June 1983 rating 
decision is lay evidence in the form of the July 1996 
personal hearing transcript.  The veteran reported that he 
currently had symptomatology associated with seborrheic 
blepharitis and that his back disorder had its onset during 
service, and that it had been recently aggravated.  These 
statements are not probative to the issues at hand because he 
is not competent to offer opinions requiring medical 
knowledge.  Espiritu, supra. 

In sum, the Board finds that the evidence submitted since the 
RO's June 1983 decision does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's back disability or current eyelid 
disability.  Hodges, supra.

The veteran has not submitted new and material evidence with 
respect to his claims of entitlement to service connection, 
such that the Board cannot reopen the claims.  Manio, supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


III.  CUE

In its March 2001 order, the Court found the Board's March 
1999 decision to be procedurally deficient because the Board 
sua sponte decided it did not have jurisdiction, without 
affording the veteran the opportunity to submit evidence or 
file an NOD on the issue.  In compliance with the Court's 
order, per Stegall v. West, 11 Vet. App. 268 (1998), the 
Board has initially considered the jurisdictional question 
raised by both CUE issues.  In this regard, the Board finds 
that it has jurisdiction of the CUE claims.   

In July 1998, the Board liberally construed the June 1998 
statement of the veteran's representative as an NOD with the 
RO's March 1998 denial of CUE.  The Board therefore remanded 
the CUE claims for readjudication by the RO.  The RO issued a 
statement of the case the following month.  In February 1999, 
less than one year from the March 1998 denial, the 
representative submitted a letter, which the Board has 
liberally construed as a substantive appeal.  38 C.F.R. 
§ 20.202 (2001).  

The veteran having perfected the appeal of the CUE claims, 
they are properly before the Board.  38 C.F.R., Part 20, 
Subpart C.


As the veteran alleges that both RO decisions at issue 
involved the exact same errors, the Board has combined its 
discussion of both decisions herein for sake of brevity.  The 
following includes the analysis of both the January 11, 1971 
and the June 23, 1983 decisions.   

The veteran did not file an appeal within one year of the 
notification of either the January 11, 1971 or June 23, 1983 
rating decisions at issue.  Therefore, these decisions became 
final and will be accepted as correct in the absence of CUE.  
38 C.F.R. § 3.105(a).

Generally, a breach of the duty to assist cannot form the 
basis of a claim of CUE.  Glover v. West, 185 F.3d 1328 (Fed. 
Cir 1999); Dixon v. Gober, 14 Vet. App. 168, 172 (2000); 
Shockley v. West, 11 Vet. App. 208, 213 (1998) (citing Hazan 
v. Gober, 10 Vet. App. 511 (1997); Crippen v. Brown, 9 Vet. 
App. 412 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994)); 
Hayre, 188 F.3d at 1334.  

Finality, however, may be vitiated in cases of grave 
procedural error.  Simmons v. West, 1 Vet. App. 84, 90 
(2000); Hayre v. West, 188 F.3d 1327, 1334 (Fed. Cir. 1999) 
(where there is a breach of the duty to assist in which VA 
fails to obtain pertinent service medical records 
specifically requested by the claimant and fails to provide 
the claimant with notice explaining the deficiency, the claim 
does not become final for purposes of appeal); see Tablazon 
v. Brown, 8 Vet. App. 359, 361 (1995).  

In this case, the veteran has alleged an error regarding the 
duty to assist.  Specifically, the representative's arguments 
in the February 1999 presentation included the contention 
that the VA examinations conducted in conjunction with the 
RO's decisions were "inadequate for rating purposes."  

First, the Board notes than an assessment of the current 
level of disability is only conducted after entitlement to 
service connection has been established.  A compensation and 
pension examination limits its discussion primarily to the 
current diagnoses and the possible etiology of those 
diagnoses.  
Thus, while the examination may have been inadequate in a 
claim for an increased evaluation, this is not the subject of 
the underlying claims.    

Second, there are no specific allegations as to why the 
examinations are inadequate, and this violates the stringent 
pleading requirements necessary to prevail in CUE claims.  
Fugo, supra.  On its face, the VA examinations appear 
sufficiently thorough in addressing both the low back 
disorder and seborrheic blepharitis.  

Third, and most importantly, a recent Federal Circuit 
decision held that a failure to give a veteran a proper 
medical examination did not constitute a grave procedural 
error.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  
Even if the error were not "grave and procedural," the 
deficiencies in the examination only leave an incomplete 
record rather than an incorrect one and are thus not CUE.  
Caffrey, 6 Vet. App. at 380.  

The veteran has also alleged an error of law.  In the 
representative's informal hearing presentation, dated in 
February 1999, CUE is argued on the basis that the RO erred 
when it relied on its finding that there was no continuity of 
treatment rather than continuity of symptomatology.

Indeed, the provisions of 38 C.F.R. § 3.303 extant at the 
time of the January 11, 1971 and June 23, 1983 rating 
decisions provided for "continuity of symptomatology."  
38 C.F.R. § 3.303 (1970, 1982).  Despite, the RO's error in 
this regard, the Board finds that it does not rise to the 
level of CUE because it does not appear from the record that 
the result (had the proper standard been applied) would have 
been manifestly different.  Fugo, 6 Vet. App. at 43.  Here, 
the RO's error is not outcome determinative, Yates, supra. 

As with the veteran's first contention, the Board again finds 
a lack of specificity in the pleading requirements of CUE.  
That is, he has not expressed with specificity how the 
application of the cited regulation would dictate a 
manifestly different result.  Caffrey, supra. 
There is no evidence of continuity of symptomatology, based 
on the record that existed at the time of the adjudications 
in question.  Damrel, supra.  

Because the veteran has failed to reasonably raise, i.e., 
plead, a valid CUE claim with respect to the rating decisions 
at issue, there is no need to address the issue of CUE with 
respect to the merits of these decisions.  Fugo, 6 Vet. App. 
at 45.  Accordingly, the claims are denied because of the 
absence of legal merit or lack of entitlement under the law.  
See Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).    

Although the Board considered and denied the veteran's claims 
on grounds different from that of the RO, which apparently 
denied the claims on the merits, he has not been prejudiced 
by the decision.  In deciding the issue of CUE on the merits, 
the RO accorded him greater consideration than his claims in 
fact warranted under the circumstances.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

The veteran not having submitted new and material evidence to 
reopen the previously denied claims of entitlement to service 
connection for seborrheic blepharitis and a low back 
disorder, the appeals are denied.

No valid claims for CUE in the January 11, 1971 and June 23, 
1983 RO decisions having been presented, the appeals are 
denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

